Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020, 02/25/2020, 03/18/2020, 07/10/2020, 11/18/2020 were filed after the mailing date of the 02/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2014/0106684, hereby referred as Burns) in view of .  
Regarding claim 1, 
Burns disclose (figures 2 and 4); 
A display module comprising (display module 200/400): 
a touch panel (element 210); 
an antenna layer formed on one surface of the touch panel by imprinting method such that the antenna layer is disposed between the window cover and the touch panel (antenna layer 220 between 210 and 230); and 
a display panel disposed on another surface of the touch panel (see paragraph [0018] for disclosing the display panel), 
wherein the antenna layer comprises a resin layer which is disposed on the one surface of the touch panel (figure 4, antenna layer 420, resin layer 460 and touch panel 410). 

Burns does not disclose;
A window cover; a touch panel disposed on the window cover; wherein the antenna layer comprises a resin layer which is disposed on the one surface of the touch panel, the resin layer includes: at least one groove formed on a surface of the resin layer by the imprinting method, and a conductive ink filled in the at least one groove. 

However, Lee teaches (figures 1-2);


Chung teaches;
A resin layer which is disposed on the one surface of panel (layer 110), the resin layer includes: at least one groove formed on a surface of the resin layer by the imprinting method (groove 120), and a conductive ink filled in the at least one groove (see abstract for teaching a conductive ink).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a window cover; a touch panel disposed on the window cover; wherein the antenna layer comprises a resin layer which is disposed on the one surface of the touch panel, as taught by Lee, into Burns in order to provide protection (Lee, paragraph [0056]). Furthermore, to incorporate a resin layer which is disposed on the one surface of panel, the resin layer includes: at least one groove formed on a surface of the resin layer by the imprinting method, and a conductive ink filled in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 3,

Wherein the antenna layer is transparent (see the abstract).

Regarding claim 4,
Burns discloses (figure 4);
Wherein the resin layer is formed by applying a resin on a touch panel (resin layer 160 on panel 410).

Burns and Lee, as modified, do not disclose;
Pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove. 

However, Chung teaches (figure 2);
Pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove (layer 110 and groove 120 and see abstract for teaching a conductive ink).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 5,
Burns and Lee, as modified, do not disclose;
Wherein the conductive ink contains conductive particles, and a substantial portion of the conductive particles have at least one of different sizes and different shapes.  

However, Chung teaches (figure 2);
Wherein the conductive ink contains conductive particles (see paragraph [0021]), and a substantial portion of the conductive particles have at least one of different sizes and different shapes (see the plurality of grooves 120 which they have different shapes and sizes. See paragraph [0030]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the conductive ink contains conductive particles, and a substantial portion of the conductive particles have at least one of different sizes and different shapes, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 6,
Burns and Lee, as modified, do not disclose;
Wherein the conductive ink further contains blackened particles.  


Wherein the conductive ink further contains blackened particles (see paragraph [0023], the conductive ink comprises a carbon nanotube).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the conductive ink further contains blackened particles, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 7,
Burns and Lee, as modified, do not disclose;
Wherein the blackened particles have a lower specific gravity than the conductive particles.  

However, Chung teaches;
Wherein the blackened particles have a lower specific gravity than the conductive particles (see paragraph [0023], the conductive ink comprises a carbon nanotube. Furthermore, the carbon nanotube has a lower specific gravity than conductive particle).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the blackened particles have a lower 

Regarding claim 8, 
Burns disclose (figures 2 and 4); 
A display module comprising (display module 200/400): 
an antenna layer formed on one surface of the window cover by imprinting method such that the antenna layer is disposed between the window cover and the window protection layer (antenna layer 220 between 210 and 230); and 
a touch panel (element 210) disposed on another surface of the window cover; 
a display panel disposed on the touch panel (see paragraph [0018] for disclosing the display panel); 
wherein the antenna layer comprises a resin layer which is disposed on the one surface of the touch panel (figure 4, antenna layer 420, resin layer 460 and touch panel 410).

Burns does not disclose;
A window cover; a window protection layer disposed on one surface of the window cover; wherein the antenna layer comprises a resin layer which is disposed on the one surface of the touch panel, the resin layer includes: at least one groove formed on a surface of the resin layer by the imprinting method, and a conductive ink filled in the at least one groove.  

A window cover (cover 210); a window protection layer disposed on one surface of the window cover (element 20 which is covering 200); wherein the antenna layer comprises a resin layer which is disposed on the one surface of the touch panel (antenna layer 220 and resin layer 230).

Chung teaches;
A resin layer which is disposed on the one surface of the touch panel (layer 110), the resin layer includes: at least one groove formed on a surface of the resin layer by the imprinting method (groove 120), and a conductive ink filled in the at least one groove (see abstract for teaching a conductive ink).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a window cover; a window protection layer disposed on one surface of the window cover; wherein the antenna layer comprises a resin layer which is disposed on the one surface of the touch panel, as taught by Lee, into Burns in order to provide protection (Lee, paragraph [0056]). Furthermore, to incorporate a resin layer which is disposed on the one surface of the touch panel, the resin layer includes: at least one groove formed on a surface of the resin layer by the imprinting method, and a conductive ink filled in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 10,
Burns discloses;
Wherein the antenna layer is transparent (see the abstract).

Regarding claim 11,
Burns discloses (figure 4);
Wherein the resin layer is formed by applying a resin on a touch panel (resin layer 160 on panel 410).

Burns and Lee, as modified, do not disclose;
Pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove. 

However, Chung teaches (figure 2);
Pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove (layer 110 and groove 120 and see abstract for teaching a conductive ink).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).
Regarding claim 12,
Burns and Lee, as modified, do not disclose;
Wherein the conductive ink contains conductive particles, and a substantial portion of the conductive particles have at least one of different sizes and different shapes.  

However, Chung teaches (figure 2);
Wherein the conductive ink contains conductive particles (see paragraph [0021]), and a substantial portion of the conductive particles have at least one of different sizes and different shapes (see the plurality of grooves 120 which they have different shapes and sizes. See paragraph [0030]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the conductive ink contains conductive particles, and a substantial portion of the conductive particles have at least one of different sizes and different shapes, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 13,
Burns and Lee, as modified, do not disclose;
Wherein the conductive ink further contains blackened particles.  
However, Chung teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the conductive ink further contains blackened particles, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 14,
Burns and Lee, as modified, do not disclose;
Wherein the blackened particles have a lower specific gravity than the conductive particles.  

However, Chung teaches;
Wherein the blackened particles have a lower specific gravity than the conductive particles (see paragraph [0023], the conductive ink comprises a carbon nanotube. Furthermore, the carbon nanotube has a lower specific gravity than conductive particle).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the blackened particles have a lower specific gravity than the conductive particles, as taught by Chung, into Burns as 

Regarding claim 15, 
Burns disclose (figures 2 and 4); 
A display module comprising (display module 200/400): 
a touch panel (element 210); 
a display panel disposed on one surface of the touch panel (see paragraph [0018] for disclosing the display panel); and 
an antenna layer formed on the one surface of the touch panel by imprinting method such that the antenna layer is disposed between the touch panel and the display panel (antenna layer 220 between 210 and 230); 
wherein the antenna layer comprises a resin layer which is disposed on the one surface of the touch panel (figure 4, antenna layer 420, resin layer 460 and touch panel 410).

Burns does not disclose;
A window cover; a touch panel disposed on the window cover; wherein the antenna layer comprises a resin layer which is disposed on the one surface of the touch panel, the resin layer includes: at least one groove formed on a surface of the resin layer by the imprinting method, and a conductive ink filled in the at least one groove.  

However, Lee teaches (figures 1-2);


Chung teaches;
A resin layer which is disposed on the one surface of the touch panel (layer 110), the resin layer includes: at least one groove formed on a surface of the resin layer by the imprinting method (groove 120), and a conductive ink filled in the at least one groove (see abstract for teaching a conductive ink).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a window cover; a touch panel disposed on the window cover; wherein the antenna layer comprises a resin layer which is disposed on the one surface of the touch panel, as taught by Lee, into Burns in order to provide protection (Lee, paragraph [0056]). Furthermore, to incorporate a resin layer which is disposed on the one surface of the touch panel, the resin layer includes: at least one groove formed on a surface of the resin layer by the imprinting method, and a conductive ink filled in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 17,

Wherein the antenna layer is transparent (see the abstract).

Regarding claim 18,
Burns discloses (figure 4);
Wherein the resin layer is formed by applying a resin on a touch panel (resin layer 160 on panel 410).

Burns and Lee, as modified, do not disclose;
Pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove. 

However, Chung teaches (figure 2);
Pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove (layer 110 and groove 120 and see abstract for teaching a conductive ink).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 19,
Burns and Lee, as modified, do not disclose;
Wherein the conductive ink contains conductive particles, and a substantial portion of the conductive particles have at least one of different sizes and different shapes.  

However, Chung teaches (figure 2);
Wherein the conductive ink contains conductive particles (see paragraph [0021]), and a substantial portion of the conductive particles have at least one of different sizes and different shapes (see the plurality of grooves 120 which they have different shapes and sizes. See paragraph [0030]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the conductive ink contains conductive particles, and a substantial portion of the conductive particles have at least one of different sizes and different shapes, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2014/0106684, hereby referred as Burns) in view of Lee (US 2014/0232609) and Chung et al. (US 2015/0068787, hereby referred as Chung) as applied to claim 1 above, and further in view of  Kiyoto (US 2016/0349883).
Regarding claim 2, 
Burns, as modified, does not disclose;
Wherein the at least one groove forms a mesh pattern.  

However, Kiyoto teaches;
Wherein the at least one groove forms a mesh pattern (a display module with a plurality of panels as shown in figure 1, and forming at least one groove in a resin player as taught in paragraph [0072], Furthermore, figure 3 and paragraph [0085] explicitly teach a diamond shaped mesh pattern).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the at least one groove forms a mesh pattern, as taught by Kiyoto, into Burns as modified in order to obtain a touch panel module having low resistance and an electronic apparatus. Furthermore, to increased transmissivity of light which will result in providing better optical characteristics.

Regarding claim 9, 
Burns, as modified, does not disclose;
Wherein the at least one groove forms a mesh pattern.  

However, Kiyoto teaches;
Wherein the at least one groove forms a mesh pattern (a display module with a plurality of panels as shown in figure 1, and forming at least one groove in a resin player 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the at least one groove forms a mesh pattern, as taught by Kiyoto, into Burns as modified in order to obtain a touch panel module having low resistance and an electronic apparatus. Furthermore, to increased transmissivity of light which will result in providing better optical characteristics.

Burns, as modified, does not disclose;
Wherein the at least one groove forms a mesh pattern.  

However, Kiyoto teaches;
Wherein the at least one groove forms a mesh pattern (a display module with a plurality of panels as shown in figure 1, and forming at least one groove in a resin player as taught in paragraph [0072], Furthermore, figure 3 and paragraph [0085] explicitly teach a diamond shaped mesh pattern).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the at least one groove forms a mesh pattern, as taught by Kiyoto, into Burns as modified in order to obtain a touch panel module having low resistance and an electronic apparatus. Furthermore, to increased transmissivity of light which will result in providing better optical characteristics.
Regarding claim 16, 
Burns, as modified, does not disclose;
Wherein the at least one groove forms a mesh pattern.  

However, Kiyoto teaches;
Wherein the at least one groove forms a mesh pattern (a display module with a plurality of panels as shown in figure 1, and forming at least one groove in a resin player as taught in paragraph [0072], Furthermore, figure 3 and paragraph [0085] explicitly teach a diamond shaped mesh pattern).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the at least one groove forms a mesh pattern, as taught by Kiyoto, into Burns as modified in order to obtain a touch panel module having low resistance and an electronic apparatus. Furthermore, to increased transmissivity of light which will result in providing better optical characteristics.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon et al. US 2017/0228071 discloses a touch window, a resin layer and a mesh pattern.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/AWAT M SALIH/Primary Examiner, Art Unit 2845